DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al., US 2015/0367466A1, (Isobe) in view of Satou, 2017/0239766A1, (Satou).

Regarding Claim 1, Isobe discloses, 
“A machine tool comprising:” is in “FIG. 4, Item 21, paragraph [0052]”
“ a main shaft that holds a tool;” is in “tool E is mounted on the spindle 27 (FIG. 4, paragraphs [0067])
“a feed-load measurement unit that measures the magnitude of a load applied to the feed- axis motor;” is in “an axis control circuit 35 outputs an axis movement command to a servo amplifier 36. The servo amplifier 36 drives a servomotor connected to the machine tool 39 (FIG. 1, paragraph [0054])”
“an anomaly detection unit that detects an abnormal load on the feed-axis motor when the magnitude of the load measured by the feed-load measurement unit is greater than a predetermined threshold;” is in “the control unit may have the function of changing the tool storage position so that the deflection of the tool weight on the tool magazine 24 is not higher than a fixed value (FIG. 1, paragraph [0073])”
“and wherein the predetermined threshold is changed according to the length of a tool that is held by the main shaft.” is in “the difference between the respective total weights of the tool on one side and the tool on the other side is calculated (paragraph [0073])”

Isobe does not disclose the following element of Claim 1: “a feed-axis motor that relatively moves a table to which a workpiece is fixed and the main shaft, in a direction intersecting the longitudinal axis of the main shaft;”  
Satou teaches “a feed-axis motor that relatively moves a table to which a workpiece is fixed and the main shaft, in a direction intersecting the longitudinal axis of the main shaft;” in “a table drive device 26 (FIG. 2, paragraph [0040]. In FIG. 2, feed-axis motors 52 and 48; a table 24; a workpiece W; a main shaft 16 with a longitudinal axis of Z; a direction, Y or X, respective of the feed-axis motors.)”As stated in MPEP 2141.01(a), Satou is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these two references so as to reject Claim 1 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skilled in the art as of the effective filling date of the claimed invention to modify the machine tool in Isobe to incorporate a table drive device as illustrated in Satou in FIG. 2 as described in paragraphs [0050 - 0051].  Satou teaches in paragraph [0052] that device 26 provides the advantage of moving table 24 in two mutually perpendicular directions on a horizontal plane. One of ordinary skill in the art would recognize that this provides precise control of table 24 and subsequently workpiece W relative to the main shaft and respective tool of the main shaft.  

6.	Regarding Claim 2, Isobe further discloses:	 
a.	“wherein the predetermined threshold is reduced as the tool, which is held by the main shaft, becomes longer.” is in “the deflection of the tool weight after tool storage position change is higher than the fixed value (paragraph [0074])”



Regarding Claim 3, 
 “further comprising a storage unit that stores a correspondence table in which the length of the tool and the predetermined threshold are associated with each other.” is in “a recording unit for recording input data on the presence/absence of the too (paragraph [0080])”

Regarding Claim 4, Isobe further discloses:
 “wherein the anomaly detection unit calculates the predetermined threshold from the length of the tool, which is held by the main shaft.” is in “The command unit analyzes a machining program executed by the machine tool, specifies the tool grip portion 25 stored with a tool 28 (FIG. 4, paragraph [0082])”

Regarding Claim 5, the prior art discloses the invention as claimed above:
Isobe further discloses, “wherein the predetermined threshold is set on the basis of the length of the tool, the space between the two bearing parts, and the distance from the distal end of the main shaft to the bearing part that is disposed close to a proximal end.” is in “a recording unit for recording detection data on the presence/absence of the tool detected by the tool detection unit (paragraph [0081])”
Isobe does not disclose: “two bearing parts that are disposed with a space there between in the direction along the longitudinal axis of the main shaft and that support the main shaft in a manner allowing the main shaft to rotate about the longitudinal axis of the main shaft;” 
Satou teaches “two bearing parts that are disposed with a space there between in the direction along the longitudinal axis of the main shaft and that support the main shaft in a manner allowing the main shaft to rotate about the longitudinal axis of the main shaft;” in “the second fitting part 76 is formed on a shank 19 (FIG. 4, paragraph [0066].  In FIG. 3 for the first fitting part 70 (i.e. first bearing); FIG. 4 for the second fitting part 76 (i.e. second bearing); FIG. 4 for the shank 19 (i.e. main shaft); FIG. 4 (i.e. longitudinal direction for Z direction.)  As stated in MPEP 2141.01(a), Satou is analogous art since a broad spectrum of prior art must be explored 
Therefore, it would have been obvious to one of ordinary skilled in the art as of the effective filling date of the claimed invention to modify the machine tool in Isobe so as to utilize the fitting parts (i.e. bearings) in Satou in FIG. 4 as described in paragraphs [0066 – 0067].  Satou teaches in paragraph [0069] that is in the area of the convex part 78 (i.e. the space) and extends in a parallel with the lengthwise direction of the cutting tool 16a, i.e., the Z direction. One of ordinary skill in the art would recognize that this provides the support needed by the shank 19 (i.e. main shaft) by the first fitting part 70 (i.e. first bearing) and second fitting part 76 (i.e. second bearing) that provides the space and that allows movement of the shank 19 in the Z direction.

Regarding Claim 6, Isobe further discloses:
 “wherein the predetermined threshold is set on the basis of a load fmax defined by the following expression (1);” is in “the recording unit, define the maximum of differences between the tool weights calculated for some predetermined planes (paragraph [0084]. “In paragraph [0074] the deflection of the tool weight can be prevented for exceeding the fixed value.) and is capable of being expressed in the formula below” 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 “where: Fmax indicates a permissible load on the bearing parts;” is in “processor 30 controls the whole of a numerical controller according to a system program stored in a ROM 31 (FIG. 1, paragraph [0053].  In paragraph [0073] the respective total weights of the tool and prevents failure in the tool magazine. ”

“fmax indicates a load applied to a distal end of the tool when the permissible load is applied to the bearing parts,” is in “records the weight and arrangement of the tool 28 (FIG. 4, paragraph [0084]).  In paragraph [0084], “calculate the tool weight deflection value” for the value of the load affects the deflection value.)” 
“L indicates the length of the tool, which is the length from the distal end of the tool to the distal end of the main shaft,” is in “FIG. 4 that illustrates the tool and in FIG. 1 showing the control process that can store the length of the tool. (See FIG. 4 below that the tool 28 length can be determined by measuring from the end of tool 28 to either the tool grip portion 25 or the spindle 27.)”

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Xb)][AltContent: textbox (Xa)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    423
    447
    media_image2.png
    Greyscale

“Xa indicates the distance from the distal end of the main shaft to the bearing part that is disposed close to the proximal end, in the direction along the longitudinal axis of the main shaft; and,” is in “RAM 32 is loaded with temporary calculation data, display data, input/output signals, and the like (FIG. 1, paragraph [0053]).  (See the above diagram FIG. 4 that illustrates the respective measurement which in turn permit the calculation of Xa.)”
“Xb indicates the distance from the distal end of the main shaft to the bearing part that is disposed close to the distal end, in the direction along the longitudinal axis of the main shaft. ” is in “RAM 32 is loaded with temporary calculation data, display data, input/output signals, and the like (FIG. 1, paragraph [0053]). (See the above diagram FIG. 4 that illustrates the respective measurement which in turn permit the calculation of Xb.)”
Though Isobe doesn’t explicitly disclose the formula as claimed in the relation to the invention, it would be obvious that Isobe is capable of meeting the claimed formula as described above.  Therefore, it would be obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified that Isobe’s invention to include a formula and to determine the values necessary for the formulas’ variables.  The variables, with the formula, could be claimed by Isobe and this would meet the claim limitation.

Regarding Claim 7, Isobe further discloses:
 “wherein the predetermined threshold is changed according to the diameter of the tool,” is in “calculate the tool weight deflection value after the change of the tool (paragraph [0084])”
“which is held by the main shaft;” is in “ tool mounted on the spindle 27 (FIG. 4, paragraph [0007])”
“wherein the predetermined threshold is reduced as the diameter of the tool, which is held by the main shaft, becomes smaller.” is in “recording unit of Embodiment 5 or 6 records the weight and arrangement of the tool (paragraph [0085])”

Regarding Claim 8, 
“a main-shaft motor that rotates the main shaft about the longitudinal axis of the main shaft;” is in “a servomotor connected to the machine tool 39 and controls the relative motion of a tool (FIG. 1, paragraph [0054]).  See paragraph FIG. 4 that illustrates the movement of tool 28 in a vertical movement.”
“a rotational-load measurement unit that measures the magnitude of a load applied to the main-shaft motor; and” is in “A RAM 32 is loaded with temporary calculation data, display data, input/output signals, and the like. (FIG.1, paragraph [0053])”
“wherein the anomaly detection unit changes the predetermined threshold on the basis of the length of the tool and the magnitude of the load on the main-shaft motor measured by the rotational-load measurement unit.” is in “The command unit analyzes a machining program executed by the machine tool, specifies the tool grip portion 25 stored with a tool 28 (FIG. 4, paragraph [0082])”

Regarding Claim 9, Isobe further discloses:
“wherein the predetermined threshold is reduced as the load on the main-shaft motor becomes smaller.” is in “a command to the output unit and the output unit is configured to display an alarm or a message if the previously calculated tool weight deflection value is not lower than a predetermined value. (FIG. 1, paragraph [0034])”

Regarding Claim 10, Isobe further discloses:
“further comprising a notification unit that notifies an operator of the abnormal load when the abnormal load is detected by the anomaly detection unit.” is in “An MDI with display (machine control panel with a display unit) 33 is disposed, for example, on the front of the numerical control unit and is used for data and graphics display, data input, and operation of the numerical control unit. (FIG. 1, paragraph [0053])”






Regarding Claim 11, the prior art discloses the invention as claimed above and Isobe further discloses: 
“wherein the predetermined threshold includes a first threshold and a second threshold that is larger than the first threshold;” is in “define the maximum of differences between the tool weights calculated for the two or more predetermined planes as a tool weight deflection value (paragraph [0034])”
“wherein the notification unit displays a warning message when the magnitude of the measured load is greater than the first threshold and is equal to or less than the second threshold; and” is in “An MDI with display (machine control panel with a display unit) 33 is disposed, for example, on the front of the numerical control unit and is used for data and graphics display, data input, and operation of the numerical control unit. (FIG. 1, paragraph [0053])”

Isobe does not disclose:
” a control unit that controls the feed-axis motor;” 
“wherein the control unit stops the feed-axis motor when the magnitude of the measured load is greater than the second threshold.” 
Satou teaches 
” a control unit that controls the feed-axis motor;” in “a control operation of the controller 14, the machining system 10 controls driving of the feed axis (the feed axis in the Y direction), (FIG. 2, paragraph [0076])” ; 
the controller 14 may stop the driving of the feed axis (in the present embodiment, the Y direction feed axis), (FIG. 1, paragraph [0083]).  In FIG. 2, feed-axis motors 52 and 48 as part of a table drive device 26 that moves the table 26; a main shaft 16 with a longitudinal axis of Z; a direction, Y or X, respective of the feed-axis motors.)”  As stated in MPEP 2141.01(a), Satou is analogous art since a broad spectrum of prior art must be explored and it’s reasonable for an individual of ordinary skill in the art would be aware that similar problem exists. Accordingly, as stated in MPEP 2141.01(a), this provides the motivation to combine these two references so as to reject Claim 5 under 35 U.S.C 103.
Therefore, it would have been obvious to one of ordinary skilled in the art as of the effective filling date of the claimed invention to modify the machine tool in Isobe to incorporate the table drive device 26 as illustrated in FIG. 2 and the controller 14 so as to control and to stop the feed-axis motor when the prescribed load is greater than the prescribed threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731